Order entered April 8, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00212-CR
                                 No. 05-21-00213-CR

                    VINCENT BARRON JACINTO, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
               Trial Court Cause Nos. F-1730619-M, F-1730589-M

                                      ORDER

       Before the Court is the State’s second motion for extension of time to file its

brief. We GRANT the motion. We ORDER the brief received on April 6, 2022,

filed as of the date of this order.


                                              /s/    ERIN A. NOWELL
                                                     PRESIDING JUSTICE